Title: To Thomas Jefferson from Joseph Rodman Paxson, 3 April 1826
From: Paxson, Joseph Rodman
To: Jefferson, Thomas


                        Respected Sir.
                        
                            Attleborough Bucks Coy Pena
                            April 3rd 1826
                        
                    You will excuse the liberty I am taking (being a total stranger) in addressing you on a subject which only interests the writer. A few years ago, I believe  about the time of the commencment of the building of the University  at Charlottesville; a Carpenter by the name of Richard Ware, left Philada for Virginia to be employed, as he stated, by you or the superintendant of the buildings in Charlottesville—After his arrival there, he (Ware) wrote to me to send him some tools of different kinds, wanted at the buildings, they were purchased by me and forward’d agreeably to directions. to the Amt of about 15 dolls—In addition to which, I lent his  wife, (to enable her and her Children, to join her husband at Charlottesville), 25 Dollars in Cash—(Ware) has never acknowledge receipt of either the favours—: but this may have arisen from his hearing that I had left my native Country for Europe, where I was detained, some time, on Commercial business—; since my return I have writen to Ware but have never received any answer. My object in  troubling you with this letter,  is to request the favour of a reply, I regret the nessity I am under of trespasing on your domestic quiet; but as I know you have always been the Active friend of your Country and her unfortunate Sons—one of them, who is now labouring under, what is supposed a pulmonary disease, and has  not in his own power, the means to purchase the most necessary articles of life—not even medicine, &—is at present entirely dependant on the bounty of Friends asks this favour. Whereas if I had  what is justly due from those whoes misfortunes have caused my own, I should have no need of any other pecuniary aid. You will therefore confer a favour on me, in my helplessness, by informing me whether Ware is living or dead, and if the former, where is his residence,   if the latter, whether the Trustees of your University would not pay the Amt of the articles had expresly  to aid in erecting the buildings.A letter directed—as this is dated will be sure to reach me  if Providence in his infinite Mercy, should spare my life so long. With feelings of the highest Respect & Gratitude I am your friend.
                        Joseph Rodman Paxson
                    